IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43567

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 554
                                                 )
       Plaintiff-Respondent,                     )   Filed: June 1, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
JEREMY RAY WHEELER,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for possession of methamphetamine, with a
       second or subsequent offense enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jeremy Ray Wheeler pled guilty to possession of methamphetamine, with a second or
subsequent offense enhancement, Idaho Code §§ 37-2732(C)(1), 37-2739. The district court
imposed a unified sentence of seven years, with a minimum period of confinement of three
years, and retained jurisdiction. Wheeler requested that the court relinquish jurisdiction prior to
the expiration of the retained jurisdiction period. The district court relinquished jurisdiction and
ordered execution of the underlying sentence. Wheeler appeals, contending that his sentence is
excessive.

                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wheeler’s judgment of conviction and sentence are affirmed.




                                                   2